DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0088042).
Regarding claim 14, Kim discloses a device for diverting blood flow from a first vessel to a second vessel while and maintaining blood flow in the first vessel (see Fig. 6, 7e, LA flow flowing through anatomical conduit AC2 and through aperture 62b allowing the maintaining of flow while also allowing flow to be delivered to second vessel AC1), the device comprising: a first segment being configured to be anchored in the first vessel (see Figs. 6a, 7f, from end of stent at 12a through 62b), the first segment configured to allow blood in the first segment to flow out of the first segment distally in the first vessel (see Fig. 7e, flows through window 62b); and a second segment being configured to be positioned in the second vessel (see Fig. 6a, from end of stent at 12b through 62a), the second segment being configured to allow blood in the first segment to flow into the second segment (see Figs 6a, 7e), through the second segment, and out of the second segment distally into the second vessel, wherein the device is configured to divert blood flow from the first vessel into the second vessel while maintaining blood flow in the first vessel (see Figs. 6a, 7e).
Regarding claim 15, Kim discloses that a window (opening 62a, 62b) is formed during the manufacturing process (see para. 77-78).
Regarding claim 16, Kim further discloses wherein a window (opening 62a, 62b) is formed in situ (see para. 77-78).
Claim(s) 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0088042), as evidenced by Cully et al. (US 2014/0135897).
Regarding claim 17, Kim further discloses a portion of a graft  (see para. 14, 33, 34, covering) along the first segment is puncturable to form the window (see Figs. 7b-7e, para. 78). Cully makes it clear that one of ordinary skill in the art would understand a “graft” to be interchangeable with “cover” (see para. 39). 
Regarding claim 20, Kim further discloses a stent structure (see Fig. 6A, struts 14 and para. 14, 33, 34, covering), the stent structure comprising a graft (covering). Cully makes it clear that one of ordinary skill in the art would understand a “graft” to be interchangeable with “cover” (see para. 39). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0088042), as evidenced by Cully et al. (US 2014/0135897).
Regarding claim 2, Kim discloses a device for diverting blood flow from a first vessel to a second vessel while and maintaining blood flow in the first vessel (see Fig. 6, 7e, LA flow flowing through anatomical conduit AC2 and through aperture 62b allowing the maintaining of flow while also allowing flow to be delivered to second vessel AC1), the device comprising: a stent structure (see Figs. 6a-6b, 7f, different struts 14 can make up the stent structure); a first segment being configured to be anchored in the first vessel  (see Figs. 6a, 7f, from end of stent at 12a through 62b), the first segment comprising: a window 62b being configured to allow blood in the first segment to flow through the window and out of the first segment distally in the first vessel  (see Fig. 7e); and a second segment being configured to be positioned in the second vessel (see Fig. 6a, from end of stent at 12b through 62a), the second segment comprising a second stent structure (see Figs. 6a, 72, struts 14 that are in the second segment), the second segment being configured to allow blood in the first segment to flow into the second segment (see Figs 6a, 7e), through the second segment, and out of the second segment distally into the second vessel, wherein the device is configured to divert blood flow from the first vessel into the second vessel while maintaining blood flow in the first vessel (see Figs. 6a, 7e).
Kim does not specifically disclose the first vessel comprising an artery and the second vessel comprising a vein. Though Kim discloses the first and second vessels being blood vessels (see para. 3, 9) and one segment being configured (see para. 4, 38) for placement in an artery (which is a blood vessel) and one segment configured for placement in a vein (which is blood vessel). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first vessel comprising an artery and the second vessel comprising a vein, as Kim discloses this configuration and it would allow for desired connection of blood vessels disclosed by Kim.
Kim further discloses the stent structure comprising a graft (see para. 14, 33, 34, covering). Cully makes it clear that one of ordinary skill in the art would understand a “graft” to be interchangeable with “cover” (see para. 39). 
Regarding claim 3, Kim further discloses the window is formed during a manufacturing process (see para. 77).
Regarding claim 4, Kim further discloses wherein the window is formed in situ (see para. 77, 78).
Regarding claim 5, Kim further discloses a portion of the graft along the first segment is puncturable to form the window (see Figs. 7b-7e, para. 78).
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as evidenced by Cully as applied to claim 2 above, and further in view of Scheremet et al. (US 2013/0030342).
Regarding claim 6, teachings of Kim and Cully are described above, and Kim does not disclose the first segment comprising a flap configured to open radially outward to permit blood flow through the window. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits creating flaps (see Fig. 4, four flaps towards the center of the aperture) and designed to open radially outward to permit discharge through window (see Fig. 4, pressure on flaps would cause them to open radially outward, expanding window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the window of Kim comprise flaps that open radially outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window to enlarge in response to pressure, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). As blood flows through the window (see Kim, Figs. 6a, 7e), the flaps would open radially outward when blood pushes on and flows between them.
Regarding claim 7, teachings of Kim and Cully are described above but Kim does not disclose the first segment comprising a plurality of slits configured to open and to form the window upon bending of the first segment. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits configured to form an opening (see Fig. 4, four flaps towards the center of the aperture created by the slits ) and configured to open (see Fig. 4, pressure on flaps would cause them to open radially outward, creating window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Kim further comprises slits creating flaps that are configured to open outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). Since the opening/window is at a bend (see Kim, Figs. 6a, 7e) then the window would be formed upon bending of the first segment.
Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 8, Kim discloses a device for delivering blood flow from a first vessel to a second vessel while maintaining blood flow in the first vessel (see Fig. 6, 7e, LA flow flowing through anatomical conduit AC2 and through aperture 62b allowing the maintaining of flow while also allowing flow to be delivered to second vessel AC1), the device comprising: a first segment (see Fig. 6a, from end of stent at 12a through 62b) being configured to be anchored in the first vessel , the first segment comprising a window 62b configured to allow blood in the first segment to flow through the window and out of the first segment distally in the first vessel (see Fig. 7e); and a second segment  (see Fig. 6a, from end of stent at 12b through 62a) being configured to be positioned in the second vessel, the second segment being configured to allow blood in the first segment to flow into the second segment (see Figs. 6a, 7e), through the second segment, and out of the second segment distally into the second vessel (see Figs. 6a, 7e), wherein the device is configured to divert blood flow from the first vessel into the second vessel while maintaining blood flow in the first vessel (see Figs. 6a, 7e).
Kim does not specifically disclose the first vessel comprising an artery and the second vessel comprising a vein. Though Kim discloses the first and second vessels being blood vessels (see para. 3, 9) and one segment being configured (see para. 4, 38) for placement in an artery (which is a blood vessel) and one segment configured for placement in a vein (which is blood vessel). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first vessel comprising an artery and the second vessel comprising a vein, as Kim discloses this configuration and it would allow for desired connection of blood vessels disclosed by Kim.
Regarding claim 9, Kim further discloses the window is formed during a manufacturing process (see para. 77).
Regarding claim 10, Kim further discloses wherein the window is formed in situ (see para. 77, 78).
Regarding claim 11, Kim further discloses a portion of the first segment is puncturable to form the window (see Figs. 7b-7e, para. 78).
Claim(s) 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Scheremet.
Regarding claim 12, teachings of Kim are described above, and Kim does not disclose the first segment comprising a flap configured to open radially outward to permit blood flow through the window. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits creating flaps (see Fig. 4, four flaps towards the center of the aperture) and designed to open radially outward to permit discharge through window (see Fig. 4, pressure on flaps would cause them to open radially outward, expanding window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the window of Kim comprise flaps that open radially outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window to enlarge in response to pressure, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). As blood flows through the window (see Kim, Figs. 6a, 7e), the flaps would open radially outward when blood pushes on and flows between them.
Regarding claim 13, teachings of Kim are described above but Kim does not disclose the first segment comprising a plurality of slits configured to open and to form the window upon bending of the first segment. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits configured to form an opening (see Fig. 4, four flaps towards the center of the aperture created by the slits ) and configured to open (see Fig. 4, pressure on flaps would cause them to open radially outward, creating window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Kim further comprises slits creating flaps that are configured to open outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). Since the opening/window is at a bend (see Kim, Figs. 6a, 7e) then the window would be formed upon bending of the first segment.
Regarding claim 18, teachings of Kim are described above, and Kim does not disclose the first segment comprising a flap configured to open radially outward to permit blood flow through the window. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits creating flaps (see Fig. 4, four flaps towards the center of the aperture) and designed to open radially outward to permit discharge through window (see Fig. 4, pressure on flaps would cause them to open radially outward, expanding window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the window of Kim comprise flaps that open radially outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window to enlarge in response to pressure, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). As blood flows through the window (see Kim, Figs. 6a, 7e), the flaps would open radially outward when blood pushes on and flows between them.
Regarding claim 19, teachings of Kim are described above but Kim does not disclose the first segment comprising a plurality of slits configured to open and to form the window upon bending of the first segment. 
Scheremet discloses an aperture/window for fluid through it with the aperture/window formed by cutting two crossed slits in a membrane/covering (see para. 47), with the slits configured to form an opening (see Fig. 4, four flaps towards the center of the aperture created by the slits ) and configured to open (see Fig. 4, pressure on flaps would cause them to open radially outward, creating window). Scheremet is analogous art as, like the current invention, it is concerned with discharge through a window in a covering. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Kim further comprises slits creating flaps that are configured to open outward to permit flow through the window, this configuration of an aperture disclosed by Scheremet and allowing for the window, therefore controlling flow through window while also allowing for an easy way to create an aperture (it is easier to cut slits through something than cut a hole). Since the opening/window is at a bend (see Kim, Figs. 6a, 7e) then the window would be formed upon bending of the first segment.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Vardi et al. (US 2001/0003161).
Regarding claim 21, teachings of Kim are described above but Kim does not specifically disclose the first segment comprises a branch configured to be positioned in a branch vessel of the first vessel. 
Vardi discloses a segment in a primary vessel that further comprises a branch stent extending into a branch vessel of the primary vessel (see Fig. 8), the stent to treat occlusions, stenoses, or aneurysms of a vessel by reinforcing the wall of the vessel (see para. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first segment of Kim further comprise a branch configured to be positioned in a branch vessel of the first vessel, Vardi disclosing this addition to a vessel and this addition allowing for the treatment of occlusions, stenoses, or aneurysms of the vessel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781